DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  It is respectfully requested that applicant point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne (US 4,138,033) in view Husted (US 2,475,896) further in view of Kim (US 2005/0051552) and Bradshaw (US 5,875,915).
Regarding claims 1 and 3-4, Payne (fig. 1) discloses a cap comprising a straight, horizontal plane 20 defining an opening 22 and a closure 12; wherein a seal preventing the passage of a beverage therethrough when the closure in the closed position and allows the passage of the beverage when the closure is in the open position.
Payne fails to disclose the closure 12 discussed above being a slidable closure comprising: 
a projection extending above an external surface of the horizontal plane; and 
a flexible seal coupled to the projection and located on an internal surface of the horizontal plane opposite the projection, the flexible seal configured to slide between an open position and a closed position of the opening, the flexible seal comprising: a connection portion coupled to the projection; a sealing portion having a profile that substantially corresponds to a shape of the opening, the sealing portion including a peripheral ring defining an uppermost portion of the sealing portion, and two or more support ribs disposed along a bottom surface of said sealing portion, wherein said two or more support ribs each join at one end and extend to differing locations of a periphery of said sealing portion at respective second ends; and
a flexible hinge directly connected to the sealing portion and arranged in an arcuate manner between a bottom surface of the connection portion and a bottom surface of the sealing portion without being fixed to a remainder of the cap, the flexible hinge having an arcuate structure that biases the peripheral ring of the sealing portion against the internal surface and around the opening such that the sealing portion is prevented from entering the opening when the slidable closure is in the closed position, the sealing portion being displaced horizontally along the horizontal plane from the opening when the slidable closure is in the open position. 
However, Husted (figs. 1-5) teaches:
a slidable closure adapted and configured to seal the opening, the slidable closure comprising:
a projection 30 extending above an external surface of the plane 24; and 
a seal 28 coupled to the projection and located on an internal surface of the plane 24 opposite the projection 30, the seal 28 configured to slide between an open position and a closed position of the opening, the seal 28 comprising:
a connection portion 36 coupled to the projection 30; 
the slidable closure not being fixed to a remainder of the cap; and
the sealing 28 being displaced horizontally along the horizontal plane from the opening when the slidable closure is in the open position (col. 1, lines 52-55).
It would have been obvious to one of ordinary skill in the art to substitute a slidable closure as, for example, taught by the Husted reference for the closure of Payne, for the predictable result of providing a sliding closure that prevents contamination of the content resulting from touching the closure with dirty hands. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
The modified Payne fails to disclose:
 the seal 28 disclosed above being flexible and comprising a sealing portion having a profile that substantially corresponds to a shape of the opening, the sealing portion including a peripheral ring defining an uppermost portion of the sealing portion; and a flexible hinge directly connected to the sealing portion and arranged in an arcuate manner between the connection portion and the sealing portion without being fixed to a remainder of the cap, the flexible hinge having an arcuate structure that biases the peripheral ring of the sealing portion against the internal surface and around the opening such that the sealing portion is prevented from entering the opening when the slidable closure is in the closed position; wherein the flexible hinge is an arc, an underside of which faces the internal surface; wherein the arc has a radius of about 180°; and
the flexible seal preventing the passage of a beverage therethrough when in the closed position and allows the passage of the beverage when in the open position.
However, Kim teaches an opening being closed by a flexible seal having a peripheral ring or gasket 53 defining an uppermost portion of the sealing portion, located adjacent to a flexible hinge having a spring arm 52 and having the claimed shape and angle (fig. 9). Kim further disclose the sealing portion being prevented from entering the opening because it is in sealing engagement with the underside of the top wall and the top of the gasket is substantially horizontal (paragraph 0031).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have provided the seal 28 of the modified Payne, a flexible hinge, and a sealing portion with a peripheral ring or gasket, as taught by Kim, for the predictable result of easing the camming of the raised portion and providing a better seal when the lid is closed. 
Further, Bradshaw further teaches a sealing portion having two or more support ribs 27 disposed along a bottom surface (fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the bottom of the sealing portion of the modified Payne, two or more support ribs, as taught by Bradshaw, for the predictable result of providing a reinforced closure to prevent the plug from unintentionally flexing and leaking contents.
Regarding the arrangement of the ribs, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, it has been held to be within the general skill of a worker in the art to select a known material i.e., silicone on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Payne further discloses the opening 21 being of any desired configuration (col. 2, lines 64-67) but fails to disclose the opening 21 having a profile selected from the group consisting of: a circle, an oval, and an ellipse.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the opening 21 of Payne, a circle, an oval or an ellipse, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Regarding claim 6, Husted further teaches the plane defining a linear slot 32 adapted and configured to receive the slidable closure and permit sliding in a single dimension (figs. 1-5).
Regarding claim 8, Kim further teaches the peripheral ring 53 having a stiffness that is less than a remainder of the sealing portion (fig. 9). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the sealing portion of the modified Payne, a peripheral ring, as further taught by Kim, for the predictable result of providing a better seal.
Regarding claim 9, Payne further discloses the cap being coupled to a container 12 (fig. 1).
Regarding claim 10, Payne further discloses the container 12 being a single-walled container (figs. 1-3).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne (US 4,138,033) in view Husted (US 2,475,896) further in view of Kim (US 2005/0051552) and Bradshaw (US 5,875,915) as applied to claim 9 above, further in view of Karam (US 2009/0001090).
Regarding claim 11, the modified Payne fails to disclose the container being a double-walled container. 
However, Karam teaches a container being either single or double walled (paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the container of the modified Payne, double walled, as taught by Karam, for the predictable result of providing better insulation if needed.

Response to Arguments
Applicant's arguments filed 11/4/22 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to one of ordinary skill in the art to substitute a slidable closure as, for example, taught by the Husted reference for the push to open closure of Payne. Contrary to applicant’s argument, it would have been obvious to make the substitution, for the predictable result of providing a sliding closure that prevents contamination of the content resulting from touching the closure with dirty hands.
Also, it has been held that when a patent claims a structure already known in the prior art (i.e., sliding closure) that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Applicant further argues that the projections 34, 35 of Payne would not allow the proposed sliding motion of the closure. However, it is noted that the modified Payne would not have those projections as the closure will be a slidable closure and not a push to open closure.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735